Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3218 Page 1 of 22




                     Exhibit 4
                             Exhibit 4 Page 125
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3219 Page 2 of 22




              I       LITI
                      REPORTING + TRIAL SERVICES
                                                                              H
                             ORIGINAL TRANSCRIPT



                         Transcript of the TestimonY of:

                               Jenny Marttnso,n,
                                           K.J.P.

                                             V.


                                  County of San Diego

                                    February 21, 2A17

                                      '   Volume    I




                                            LITIVATE REPORTING + TRIAL SERVICES
                                                    P: 877 .771 .3312 | F: 877.561 .5538
                                                                       www.litivate.com




                             Exhibit 4 Page 126
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3220 Page 3 of 22




            Jenny Martinson                                                         February 21,2017

       1            A           I believe it was 5l Tom 4.            I   was   the only    Tom

       2      unit on that night. Itrs     I mean, Lf I were to look
       3      at the CAD, T would be the only Tom unit that was on at
       4      that time.
       5          O All right.
       6                        MR. DEAN: Does Tom mean traffic?
       '7                       THE WITNESS:        It does.
       U                        MR. DEAN: Thank You.
       9      BY MR. MCBRIDE:
      1-0           O           So at some point. did you hear a call for cover
      t1      go   out.    ?


      L2            .H,         Vac


      13            n           And that was regarding the 8385 Hol-den Road
      I4      addre       ss?

      l-5           A            Yes

      16           O            And were you still        at the station drafting your
      I1      traffic           report      ?


      -LO           A        typing my report when t.he code cover call-
                                 I    was

      L9      came out over the radio.

      )n          O And what did you do at that point?
      2I          -a   Well, I immediately got up and left t.he
      22       stati-on.
                    O            And you          did your   FTO go   with   You?

      24            nn           He did.
      25             O           How    tong did it take you guys to get to the

                                                                                      Page 24
                   LITIVATE REPORTING + TRIAL SEBVICES | 877.771.33121 www.litivate.com

                                            Exhibit 4 Page 127
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3221 Page 4 of 22




            Jenny Martinson                                                 February 21,2017

       I      belt.
       2             O      So were you driving that night or was your               FTO?

       3             A      I drove.
       4             O While you were responding to the scene, did
       5      either you or your FTO look up the commenLs to t.he call
       6      to get any more    any additional information about the
       '7     previous call?
       o             A      No.

       9          O    What did you do when You got there?
     10           A    I ran up the hill to get to the     and entered
      1_1     the residence through the garage.
      L2          O When you Pulled uP were there any other        how

      13      many unj-ts did you see already there?
      L4          A    I don't recal-l how many unj-ts were already
      15      there at scene. I saw deputies running lnto the house,
      L6      and I fol-lowed.
      I7              O       So you and your FTO were not the first            backuP

      1B      unit    s   t.o arrive?
      I9                      We were     noL    the first,   tro.

      20              O       You ran     l_n   through t.he garage?
      27              A       Correct..
      22              n       And you entered int.o the house?
      23              A       Correct.
      24              u       What did you see when you got inside?
      25              A       As soon as I got inside, I saw deputies

                                                                                       Page 28
                  L|T|VATE REPORTING + TRIAL SERVICES | 877.771 .3312 | wvuw.litivate.com

                                    Exhibit 4 Page 128
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3222 Page 5 of 22




            Jenny Martinson                                                  February 21,2017

       1      attempting to take down a male subject. He was still
       2      standing, and he was in the process of going down to the
       3      fIoor.
       4               And as I entered, it was almost simultaneously
       q      that he went down that the deputies took the mal-e
       6      sub j   ect down to the floor.
       '7
                      U     A11 right.     So, basically,as you wal-ked in,
       I      you     saw   t.hem taking Mr. Phounsy to the ground?
       9              A       Correct.
      10              0       How many deputies were taking Mr. Phounsy to

      11      the ground?
      L2          A     I don't recall.               I could give you
                                                  There was
      13      estimates. There was maybe bet.ween four and six.
      I4           O All right.
      15                So in your report    this is on page 2. This
      t6      j-s the second sentence under "Deputy's Observatj-ons and
      T7      Actions."         It says,
      1B                          "There were approxi-mateLy two
      I9                      deputies holding onto Luckyrs head and
      20                shoulders, two deput.ies on his torso, and
      2I                t.wo deputies holding onto his legs."
      22                Was t.hat after he was taken down to the ground
      ZJ      or was t.hat. how he was taken down to the ground?
      24          A     That was after he was taken to the ground.
      25              O       I see.

                                                                                        Page 29
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | wr,ww.litivate.com

                                   Exhibit 4 Page 129
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3223 Page 6 of 22




            Jenny Martinson                                                February 21,2017

      1                   Do you recall- who t.he deputies were who took
      2       Lucky to the ground?
      3            A        all of them. At the time I was on
                          Not
       4      training.   I didn't know all the other deputies' names
       q
                   o    Did you see    did you know Deput.y Collins or
       6      Deputy Kruff?
       '7
                   A    Prior to the incident?
       o           O      Yes.
       9           A      I knew that they were'deputies at the Santee
      10      station, yes.
      l1           O    Did you recognize them in the hallway when                 you

      I2      got inside?
      13           A    Absolutely. In their uniform.
      I4           O    Were they two of the deputies that took
      15      Mr. Phounsy to the ground?
      t6          A    I don't recall . I don't recalf. I wasn't
      I1      necessarily staring at their     at t.heir faces and
      18      seeing who. I was more wat.ching t.he commotion to figure
      L9      out where I was needed.
      20           O   Did you have any conversations with Deputy
      2L      Collins or Krul-l while you were there in the hallway?
      22           A   Before or after the subject wenL down? T mean/
      23      I--as   soon as soon as the subject went down, I saw
      24      Collins holding      on   the lower hal-f of Phounsy, and I                I
      z)       could see he was cut          There was a visibfe cut on his

                                                                                     Page 30
                                                                   2
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 | www.litivate.com

                                 Exhibit 4 Page 130
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3224 Page 7 of 22




           Jenny Martinson                                                        February 21,2017

      i-     forehead.
      2                       There was blood all the way down his face and
      3      neck, and f knew that he needed to be t.aken out of that
      4      situation, because that's not the type of person that
       q     you need to      to be securing a subject who has been
       6     injured in that manner. So I -- I told him I would take
       1     over his position on the legs.
       a          O    Alt right.. So did you take over his position?
       9          A    r did.
     10          O     A11 right.   And di-d you say anything to Deput.y
     11      Col-lins other than t.hat, " I'.1-I take over" ?
      I2         A     I don't recall saying anything different, ot.her
      13     than, "Deputy"       "Deputy Collins, I got this. Get out.
      L4     of here.    tt



      15         O    Okay. I guess the question Irm asking is:
      16     While you were there in the hallway, dL any point did
      77     you have any conversations, other than what you've
      1B     described with Deputy Collins?
      19         A    Not that I recall-.
      20         O And do you remember talking to Deputy Krul-l-
      2L     there in the hallway at afl?
      22         A    No.

      23         O    So you were one of the two deputi-es holding                           on

      24     to Mr. Phounsy's legs?
      25         A    CorrecL.

                                                                                              Page   31
                 LITIVATE RE PORTING + TRIAL SE RVIC ES | 877 .77 1 .331 2 | wr,ww.litivate.com

                                   Exhibit 4 Page 131
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3225 Page 8 of 22




           Jenny Martinson                                                 February 21,2017

       I         O     So there were about six deputies total trying
       2     to restrain Mr. Phounsy?
       3         A     I'd sdy, like I said in my rePort, maybe six to
       4     eight of us. I don't know exactly how many
       5         O     Did you see the deputies handcuff Mr. Phounsy?
       6         A     I had    I could not directly see' no. I had a
       1     deput.y in    blocking my my vj-ew.
       B               So we did a lot of communicat.ion. I held my
       9     position, and they were calling out, "Let's get
      10     handcuffs on him." So I didn't physically see it.    I
      11     just listened to them communicating on what they were
      1a
             doing.
      13          O       How   was Lucky situated?        Was   he facing the door
      I4     that you     had walked    in through or      was   he facing down the
      15     hallway?
      I6          A       His head was closest to the door that you enter
      L7     the hallway door to the qarage.              So t.hat's the direction
      10
      IU     of his head.
      I9                  And then his feet were facing the rest of the
      20     house, I guess, that wouJ-d open up to the living                 room

      2I     maybe.
      22           O                 holding his legs, how were you
                          When you were
      23     faced? Were you facing back down the hallway, or were
      24     you facing t.owards the garage door that you had eritered
             through?

                                                                                     Page 32
                 LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                 Exhibit 4 Page 132
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3226 Page 9 of 22




            Jenny Martinson                                                   February 21,2A17

      1           A    T was facing towards neither. I was face
      2       his legs    he was laying parallel to the wall and the
       3      hallway and, therefore, Lf I looked straight ahead where
       4      I was facing, there was a wal-l immediately in front of
       5      me.

       6            v  Did you hear any discussion among the deputies
       1      that the handcuffs were broken or weren'L working?
       U          A    Not t.hat I recall.
       9          u    All right. So what did You do next?
     10           A    I held his legs until they had gotten      gotten
     11-      Phounsy secured in t.he handcuffs, and then we talked
     I2       that we would be putting him j-nto maximum restraints.
      13             O        Were there any family members i-n t.he hallway
      1.4     when you entered?
      15             A        I do not recall.
      L6              u       Do you recafl seeing any family members in that
      L7      hallway at al-I ?
      r8              A       At   what.   point in time?    When   I'm holding
      L9       down

      20              U       Yes.
      2T              A          Phounsy? I do not recal1.
      22              u       You were focused on Mr . Phounsy, though?
                      A       Correct.
      24              ttY     Did you use any force on Mr. Phounsy at              any

      25       point in the hallway?

                                                                                         Page 33
                    L|T|VATE REPORTING + TRIAL SERVICES | 877.771.3312 | utww.litivate.com

                                      Exhibit 4 Page 133
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3227 Page 10 of 22




            Jenny Martinson                                                February 21,2017

       1           A    Other than holding him down to the ground?
       2           O    Yes. So, for instance, dflY strikes,
       3      distraction blows, pressure points, anything like that.
       4           A   I -- I put my knee into his cal-f   I mean,
       5      that's a good pressure point right there    to help keep
        6     his legs straight    straightened out while they were
       1      securing him so that he would stop kicking.
                   O And when you put your knee into his calf, did
        9     you put your body weight on that?
      10          A    I applied downward pressure with my body
      11      weight, yes.
      L2          O    How much, wit.h 10 being as much pressure as                  you

      13      can put on it? One to
      I4           A         My body weight.
      15            O        A11 of it?
      L6            A        I put my       I put my whole body into it.
      I1            n        A11 right.
       1B                    Any other force you can think of that you used
       L9     against Mr. Phounsy there in the hallway?
      20            A        As far as any strikes or blows or pressure
       2L     point     s?

       22           o         Yes.
       23           A  I had a knee on one leg, and I was holding down
       z4     on the otherr ofl his other leg.
       25         o    Did you see any of the other deputies use any

                                                                                      Page 34
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                     Exhibit 4 Page 134
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3228 Page 11 of 22




           Jenny Martinson                                                 February 21,2017

       1     amounL of force on Mr. PhounsY?
       2         A    I could not see anything that t.hey were doing
       3     on the    on his upper hal-f because I was blocked by a
       4     deputy lust to my to mY l-eft.
       5         O    Did you see any deputies strike Mr. Phounsy?
       6          A           I did not.
       1         O            Did you see any deputies drive stun Mr.
                                                               Phounsy

       8     with their taser?
       9         A     I did not.
      10         O     Did you hear a taser cycle at all while you
      11     were there in the hallway?
      I2         A     No.

      13         O     Did you hear any discussion of a taser while
      T4     you were there?
      15           A          No.
      76           O          What was Mr. Phounsy        what was his demeanor
      T1     when you got there in the hallway? What was he doing?
      18         A    He kept grunting. He was    whil-e we were
      I9     we got down to the qround with the commoLion. And then
      20     as we're holding, I can remember I can recall- him
      2I     grunt. ing   .


      22                      He would let out like a scream or a cry.             I
             don'L want to say it was a cry. It was a       it. was
      24     it wasn't l-ike a    when I say scream/ it was just l-ike
      25     a ragie. It was l-ike out of a rage . You couf d just hear

                                                                                      Page 35
                 LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 2 | www.litivate.com

                                    Exhibit 4 Page 135
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3229 Page 12 of 22




            Jenny Martinson                                                  February 21 ,2017

       1      like t.his agoniz1-ng (indicating noise) and then he would
       2      grunt. And it was just odd.
                  O     Okay. Did you ever hear Mr. Phounsy say
       4      anything?
       E
       J            A     I never heard any audible words come out of his
       6      mouth.
       '7
                    O     It was just grunts and --
       o            A     Whatever this kind of a scream that. he was
       9      doing, yes.
      10            O     Sure.
      11                  Okay. How long did it t.ake to get handcuffs                    on

      L2      Mr.   Phounsy?
      13            A         I don't recall.
      I4            O     What happened after you got the handcuffs on
      15      Mr.   Phounsy?
      I6            A     put him into maximum restraints.
                          We

      I1          O    Who was in charge    I donrt want to say
      18      supervising. But who was in charge there in t.hat scene
      I9      in that hallway? Was there a ranking deputy there that
      20      was kind of taking         command?

      2I            A         I don't recall. We were al-l working together.
      22            O         Who made the decision to place Mr. Phounsy in

      z5      the   maximum      restraints?
      24            A                   I believe it was probably
                              I don't recalL.                                         a

      25      collective thought. amongst us al-l-.

                                                                                        Page 36
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | www.litivate.com

                                   Exhibit 4 Page 136
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3230 Page 13 of 22




           Jenny Martinson                                                    February 21,2017

       1         O Was there a discussion as to whether you should
       2     put Mr. Phounsy in the maximum restraints?
       )
       J         A    I don't recall.
       4         O Was there a discussion as to how best. to place
       5     Mr. Phounsy in the maximum restraints?
       6            A I don't reca]-I.
       1         O What do you recall about the discussion
       o     regardinq maximum restraints?
       9         A    That they were putting maximum restraints                       on

      10     him.
      11            O    Didn't you say that there was a discussion?
      T2            A    I'm sorry.
      13            O    I'm sorry. I must have misunderstood your
      T4     testimony.
      15               After you placed Mr. Phounsy in handcuffs, I
      I6     thought you said there was a discussion about maximum
      L1     restraints.
      1B         A     That we were going to put him into maximum
      T9     restraints.
      )n            O     Okay.
      2I            A          said
                          Somebody     I mean, I don't     I don't
      22     remember exactly.  It was    you know, t.hey were trying
      ZJ     to put the    the cord around his    around his abdomen
      24     where the one cord goes. You know, "Letf s put him in
      25     maximum    restraints,     "


                                                                                          Page 37
                 LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | vtrww.litivate.com

                                  Exhibit 4 Page 137
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3231 Page 14 of 22




            Jenny Martinson                                            February 21,2017

       1                 I guess if you want to call that a dj-scussion,
       2      it was collectively as I'm hol-ding down the legs here,
       3      t.here was a decision to put the maximum restraints on.
       4      I don't know who said it or where i-t came f rom or who
       tr     was in charge of t.hat or if it was discussed on how to
       6      do it.   It was a col-l-ective thought, "Letrs put him in
       '7
              maximum restraints. " Therefore, some they were
       o      trying to put the hand      the waist cord around hfim.
       9           O   So, when it was decided that Mr. Phounsy be
      10      placed in maxj-mum restraints, you were stilt on his
      11      legs   ?

      L2             A    Correct.
      13          O       Did you participate     in placing t.he    maximum

      I4      restraints on Mr.      Phounsy?
      15          A     r did.
      I6          O    What was your role?
      r'7         A     I held down t.he legs as Deputy Pugh put the
      rB      restraint around his ankl-es.
      I9               After she had put it around his ankles, I
      20      assisted to bend Phounsy at his knees so that. we could
      2L      secure the ankle cord cuff to the waist cord cuff.
      22          O     How did    did you see how Deputy Pugh attached
      ZJ      the restraint to Mr. Phounsy's ankles?
      24          A     r did.
      25          O     How did she do it?


                                                                                       tt
                  LTIVATE REPORT|NG + TRTAL SERVTCES 1877.77L3312 lwww.titiva,...#n"

                                Exhibit 4 Page 138
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3232 Page 15 of 22




            Jenny Martinson                                                           February 21,2017

       I           A      She put it          on and wrapped it around his
       z      ankles
       3          O    Just wrapped it around t.he outside? Just                              bound

       4      both ankles together?
       5          A    Correct.
       6          O    That's it?
       '7          A      I tm sorry?
       o
       O           O      So she just wrapped it                 around both ankles
       9      twice?
      10           A    I don't recall how many tlmes. I don't. know
      11      how many times it wenL around. She secured both ankles
      L2      toget.her with a cord cuff.
      13          O     Okay. And then did you see who connected the
      I4      ankles t.o the waist?
      15          A     I dr-cl.
      76                  You connected them?
      I1            A  r did.
      18          U    So you said that you bent Mr. Phounsy's legs
      I9      back so you could connect the two?
      20          A    With the natural curvature of his knee.
      2L            O         Okay.
      22            A         So we bend at the knee, and then you have to
              bend at his    at his hips as well- to get enough space
      .A
      ZN      to clip the waist cuff and the ankle cuff together.
      25                      T   caa
                    O



                                                                                                   Page 39
                  LITIVATE    REPO RTI   NG + TRIAL SE RVIC ES | 877 .77 1 .331 2 | www.litivate.com

                                        Exhibit 4 Page 139
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3233 Page 16 of 22




               Jenny Martinson                                                 February 21,2017

       1                        So if you just bend his knees backwards, that's
       2         not enough to get the two'together? You have to kind of
       3         bend the hips back as wel-f ?
       4              A   Bend the hips forward. Hips don't bend
       5         backwards. But, yes. You it's not folding him into
       6         a ball, because your body doesn't do that. You have to
       1         go like the accordion style.  So you bend at the waist
       B         and   you bend at the knees
           9           O        Got   ir
      10                        So when you attached this ankle             the ankl-e
      11         portion to the waist portion/ was Mr. Phounsyrs heels,
      I2         the heels of his feet, basically resting on his
      13         buttocks   ?

      L4               A        They don't reachhis feet do not reach his
      15         butt.ocks based on the position he was in.
      16              O    Okay. How far away from his buttocks was his
      I1         feet when you attached it ?
      1B              A    I don't recall. There's a      there's a space
      L9         gap there . I don't recal-I . Maybe     maybe    maybe six
      20         to eight i-nches.
      2I             O    A1I right.
      .)a
      LL             A    And that's a quesst j-mate. An estimation.
      ZJ             O    Do you recall how much slack was between the
      24         ankle portion and the waist portion? How much was that
      z3         portion of the restraint?

                                                                                         Page 40
                     LITIVATE REPORTING + TRIAL SERVIQFS | 877.771.?3J2 | www.litivate.com

                                       Exhibit 4 Page 140
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3234 Page 17 of 22




            Jenny Martinson                                                  February 21,2017

       t-     pullj-ng them away. He has the handcuf f s . It secured
       a
       Z      him i-nto    per our policy f or maximum restraint.
       3           O    How long did it take you and the ot.her deputies
       4      to get the maximum restraints on Mr. Phounsy?
       5           A    We struggled to get the     f don't know the
       6      amounl of time. But we       there was a delay and a
       7      struggle to put the      to get them connected.
       o
       (J         O    How much time passed from the momenL you walked
       9      in the hallway until you guys got Mr. Phounsy completely
      10      in the maximum restraints?
      11          A    I don't know.
      I2          O After you got Lucky in the maximum restraints,
      13      did you check to make sure they were placed correctly?
      L4              A     Yes.      We checked   to make sure t.hey were placed
      1-5     correctly.
      L6                      Duri-ng the whole time, Phounsy was attempting
      I7      to pult his legs underneath hj-m. He was tryinq to push
      18      back.
      L9                      So we     he was stil-I fighting.         Even with the
      20      amounts of deput.ies that were holding hi-m down, he was
      21      still       attempting t.o release himself from our grasp.
      22      So

      23           O All right. Did you ever see Mr. Phounsy strike
      24       another deputy, hit or kick?
       25          A    Other than attempting to pull away, I did not

                                                                                        Page 47
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                   Exhibit 4 Page 141
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3235 Page 18 of 22




             Jenny Martinson                                                 February 21,2017

       1       see him strike anybody.
       2              O          So the way you understood it     is Mr.    Phounsy was
       3       trying to pull away from you guys?
       4              A          Yes.
       5           O    You didn't believe he was being combative
        6      towards you deputies. He was trying to get away?
       1           A    Based on arriving on scene and seeingi my
        B      partner covered in blood with a cut on his face and
        9      watching several deputies having to t.ake the subject to
      10       the giround, f knew we had a combative subject. And, on
      11       top of that, a Code 3 cover call was requested.
      L2           O    Okay. I appreciate that.
      13                But my question was based on what you actually
      I4       saw. Your personal observation of Mr. Phounsy. Did you
      15       see him acting combatively towards either you or any of
      I6       the other deputies
      r'7          A    I did not see him strike anybody. I saw him
      '1 0
      -LO      constant    continuously resisting us. Resisting, not
      I9       going with the program, pulling away.
      20           O All- right. Did Mr. Phounsy at any point try to
      27       bite       you?
      22              A          I was nowhere near his head. So, no.
      ZJ              O          Did you see Mr. Phounsy try to bite anybody?
      24              A          I had no view of his upper body.
      25              O          Did you hear any of the other deputies say

                                                                                       Page 48
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                        Exhibit 4 Page 142
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3236 Page 19 of 22




            Jenny Martinson                                                   February 21,2017

       1      anything about Mr. Phounsy trying t.o bite them?
       z          A    I don't recall.
       3          O What happened after you got Mr. Phounsy in the
       4      maximum restraint?
       5          A    After he was in maxj-mum resLrai-nts, we al-l made
       6      a plan to carry him outside. So we assist.ed lifting
       '7
              Phounsy off the ground and wal-king back out the hallway
       B      through the garage ont.o t.he driveway where we placed him
       9      on the ground so that he coufd be seen by paramedics and
      l0      fire department.
      t_1          O   How much time transpired between you guys
      I2      getting Mr. Phounsy in t.he maximum restraints and then
      13      you guys carrying him out?
      14           A   I don't recall.
      15           O More than a minute?
      L6           A   I don't recall. I dontt know how long it
      L'l     took.
      18                Did you rol-l Mr. Phounsy into t.he recovery
                         a)


      I9      position after you got him into maximum restraints?
      20          A     We did not.

      2I          U     Did you ever see Mr. Phounsy in the recovery
      22      posit.ion in that hallway?
      23                 f\   No.
      z4                 u    Did you actually assist in carrying Mr.              Phounsy

      25       out   ?



                                                                                        Page 49
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                    Exhibit 4 Page 143
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3237 Page 20 of 22




            Jenny Martinson                                                   February 21,2017

       1      there.
       2                    Where physically the paramedics were, the
       3      persons themselves/ I don't recall.                I do know that the
       4      engine was there and that the                 their presence was
       5      there.
       6             O      Did you ever see any paramedics treating
       1      Mr.    Phounsy?
       o             A      No. I finished securing, him and then I               moved

        9     on.
      10             O At any point did you check Mr. Phounsy well,
      11      at any point after you applied the maximum restraints,
      I2      did you check Mr. Phounsy to make sure that he was
      13      breathing, fully abfe to breathe?
      I4          A    I was on his legs. I wouldnrt. even know.
      l5          O    Did you see any deputies at any point check
      I5      Mr. Phounsy to make sure he was able to fully breathe?
      L1          A    I don't recall.
      1B          a    Had Mr. Phounsy cafmed down by t.he time you got
      I9      him out to t.he driveway?
      20          A    He was still- grunting.                -- his
                                                             He was st.ill
      2L      body was very rigid and tense. He had not relaxed in
      L'
      ^a      any way. Sor ds far as resisting or calming down, he
      ZJ      was stil-l- actively pulling and tense.
      24          O      But at that point he was in the maximum
      25      restraints;       right?

                                                                                        Page 54
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                   Exhibit 4 Page 144
    Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3238 Page 21 of 22

                                                                                                                                   il
                                                                                                                                   II


                 Jenny Martinson                                                                           February 21,2017

      t-                               DECLARATION UNDER. PENALTY OF PER.TURY
      -
      3                                I, JENNY MARTINSON, do hereby cerLify                                under

      4            perralt.y of perjury              that. f have read Lhe foregoing
      5            LranscripL of my deposition                         taken on February 2L, 2oL7;
       6           that I hawe made such corrqctions as appear noLed herein
       7           in ink, initialed by me; that my testimony as contained
       B           herein,         as corrected,          is lrt-re and correcL-
       9                               DATED THIS        ID             day of              /hAV
    10             20   1.3   ,   &L     5 ilf ult
                                                     (city)                             (   State
    l-1

    12
                                                                                                       NSON
    13

    7_4


    15

    16

    L7

    1B

     .1.   1"1




     2{\

     ')|


     z->

     24


t
                                                                                                                         Page 65
                        LITIVATE REPORTI        N   G + I RIAL   S   ERVICES   1,877 .7 7 1   .33 12   l. www.litivate'com

                                                      Exhibit 4 Page 145
Case 3:15-cv-02692-H-MDD Document 159-14 Filed 03/11/19 PageID.3239 Page 22 of 22




            Jenny Martinson                                                   February 21,2017

       1                                       CERT]FICATE   OF

       2                    CALIFORNIA CERTIFIED SHORTHAND REPORTER
       3                    T, the undersiqned, a Certified              Shorthand
       4      Reporter of the State of californj-a, do hereby certify:
       5               That the foregoing proceedinqs were t'aken
       6      before me at the time and place herein set fort.h; that
       7      any witnesses in the foregoing proceedings, prior to
       B      testifying,          were placed under oath; that a verbatim
       9      record of the proceedj-ngs was made by me usi-ng machine
      10      shorthand which was the.reafter Lranscribed under my
      1l_     direction;        further,    that the foregoing is an accurate
      t2      transcription          thereof   .



      13                      The dismantling        of this transcript     will- render
      74      the reporter's          certificate      nul-l and void'
      15                      I further    certify     that I am neither financially
      16       interested       in the action nor a relative             or employee of
      L-7      any attorneY of any of the Parties.
      1B                 Reading and signing was requested'
       T9                     IN   WITNESS WHEREOF,      I have this date subscribed
       20      my name
       2I
       22      Dated:       March L, 20L1
                                                           KATHLEEN           LAUGHLIN
       23                                                  CSR No. 5845

       24

       25


                                                                                         Page 67
                   L|T|VATE REPORTING + TRIAL SERVICES | 877.771 .3312 | vwvw.litivate.com

                                     Exhibit 4 Page 146
